Citation Nr: 1512503	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for a lesion of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue currently on appeal was previously before the Board in November 2010 and January 2014 at which point it was remanded for further development.  The issue has now been returned to the Board for additional appellate review.

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDING OF FACT

The Veteran's lesion of the left ear is manifested by a scar of the head, face or neck that is at least one-quarter inch wide at the widest part, and for the period beginning March 7, 2014, a scar that is painful.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for a disfigurement of the head, face, or neck, are met, and the criteria for a separate evaluation of 10 percent for a painful scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800,7804, 7819 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's lesion of the left ear has been evaluated as noncompensable under Diagnostic Code 7819 for benign skin neoplasms.  38 C.F.R. § 4.118.

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which the Veteran here has not done.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-00.

Under the regulations and criteria in effect prior to October 2008, Diagnostic Code 7819 notes to rate as a disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (in effect prior to October 23, 2008).

Diagnostic Code 7800 for disfigurement of the head, face, or neck provides for a 10 percent evaluation for a disability with one characteristic of disfigurement.  Note one to Diagnostic Code 7800 discusses the 8 characteristics of disfigurement: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

A 30 percent evaluation is warranted for a disability with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (noise, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

A 50 percent evaluation is warranted for a disability with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

A schedular maximum 80 percent evaluation is warranted for a disability with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7801 rates scars, other than the head, face or neck that are deep or that cause limited motion.  Under this diagnostic code evaluations of 10, 20, 30 and 40 percent are warranted for scars with an area between 6 square inches (39 sq. cm.) and 12 square inches (77 sq. cm.), between 12 square inches and 72 square inches (465 sq. cm.), between 72 square inches and 144 square inches (929 sq. cm.), and exceeding 144 square inches, respectively.  38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008).  

Note one to Diagnostic Code 7801 states that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two states that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008).  

Diagnostic Code 7802 rates scars, other than head, face or neck, that are superficial and that do not cause limited motion.  Under this diagnostic code a 10 percent evaluation is warranted for a scar with an area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008).    

Note one to Diagnostic Code 7802 states that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008).  

Diagnostic Code 7803 provides a 10 percent evaluation for scars that are superficial and unstable.  Note one to this diagnostic code states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note two states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (in effect prior to October 23, 2008).   

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note one to this diagnostic code states that a superficial scar is one not associated with underlying soft tissue damage.  Note two states that in this case a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).   

Diagnostic Code 7805 states to rate scars on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 23, 2008).

The Veteran was afforded a VA skin examination in November 2005.  The examiner noted that over the left ear the "left pinna has two pinpoint areas that are rough which represent less than 1% of the ear and less than 1% of the body.  The areas are small, pinpoint, too small to actually measure, but you can actually feel them on the top of the Veteran's pinna."

The December 2010 Board remand found that another skin examination was necessary.

The Veteran was afforded another VA skin examination in December 2010.  The examiner noted that on the left ear, upper portion of antihelix there is a scar that is 1.0 cm x 0.8 cm that is "slightly hypopigmented."  The scar is "not painful, almost imperceptibly and less than 0.1 cm depressed at its center, of normal texture, superficial without missing tissue, without induration or inflexibility, and without gross distortion or asymmetry."  The examiner also noted that the "lesion has been surgically removed and the scar is stable."

The January 2014 Board remand found that another VA examination was warranted as the Veteran had asserted that his disability had gotten worse.

The Veteran was afforded another VA skin examination in March 2014.  The Veteran noted that the scar on his left ear "would peel over about a 6 to 8 week period and be sore intermittently."  On examination the examiner noted that the Veteran's scar measured 1 x .8 cm in area.  The scar was not raised or depressed and there was no tenderness, edema or keloid formation, and the scar was superficial.  The examiner noted that there was no interference of any function of the ear or head due to the scar, the scar was not unstable but there was a history of "intermittent discomfort."

A review of the post-service VA and private treatment records shows symptoms commensurate with those reported in the VA examinations.

Based on the above, the Board finds that for the entirety of the period on appeal, the Veteran's lesion of the left ear warrants a 10 percent evaluation under Diagnostic Code 7800 for disfigurement of the head, face or neck.  The VA examinations show that the Veteran's scar has one characteristic of disfigurement: scar at least one-quarter inch (0.6 cm.) wide at the widest part.  There is no evidence that the Veteran's scar has more than one characteristic of disfigurement so a higher evaluation under Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008). 

The Board has considered an evaluation under a separate Diagnostic Code.  Diagnostic Code 7801 does not apply as there is no evidence that the Veteran's scar is "deep."  Diagnostic Code 7802 does not apply as there is no evidence that the Veteran's scar has an area of greater than 144 square inches (929 sq. cm.).  Diagnostic Code 7803 does not apply as there is no evidence that the scar is unstable.  Finally, Diagnostic Code 7805 does not apply as there is no evidence that the scar causes functional limitation of the ear.

The Board notes that Diagnostic Code 7804 may apply as there is evidence of pain.  The November 2005 and December 2010 VA examinations specifically note that the scar is not painful.  However, the March 2014 VA examination notes that the scar caused some discomfort. 

Giving the Veteran the benefit of the doubt, the Board finds that a separate 10 percent evaluation for a painful scar under Diagnostic Code 7804 is warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lesion of the left ear are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the scar specifically provide for an evaluation based on symptoms including pain, disfigurement, tissue loss, and area affected.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with his disabilities, the current evaluations could not be justified.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its June 2007 and November 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a lesion of the left ear.  VA provided the Veteran with skin examinations in November 2005, December 2010 and March 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

ORDER

A 10 percent evaluation for disfigurement of the head, face, or neck, is granted.

A separate 10 percent evaluation for a painful scar is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


